DETAILED ACTION
1.	Upon Reconsideration, the Rejection of claims 1-14 by 35 USC § 112 is remained, and the Rejection by the prior art is vacated.  New Non-Final Rejection is set forth as follows:
	Claims 1-22 are pending

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation of “engine parameter inputs” renders the claim indefinite; since it is not clear that how or by which way engine parameter inputs are able to be obtained or determined? Note: the Applicants are required to provide a step of monitoring or sensing or determining engine parameter inputs.
	Claim 1 recites the limitation of “optionally includes one or more of barometric pressure, exhaust valve position, air temperature, engine coolant temperature, exhaust temperature, boost pressure, crankshaft position and direction of rotation, humidity, fuel pressure, fuel temperature, detonation sensor level, exhaust oxygen content, and throttle valve angle.” renders the claim indefinite; since the term “optionally” causes uncertainty meaning to the scope of the claim.  Note that “optionally” means --not required--.
Notes: ”optionally includes one or more of barometric pressure, exhaust valve position, air temperature, engine coolant temperature, exhaust temperature, boost pressure, crankshaft position, direction of rotation, humidity, fuel pressure, fuel temperature, detonation sensor level, exhaust oxygen content, throttle valve angle” would be understanding as “one or more of barometric pressure, exhaust valve position, air temperature, engine coolant temperature, exhaust temperature, boost pressure, crankshaft position, direction of rotation, humidity, fuel pressure, fuel temperature, detonation sensor level, exhaust oxygen content, throttle valve angle” is not necessary to be used.
The Applicant(s) is/are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 USC 103 as obvious over Lehmen et al (US 2015/0369157 A1).
Regarding claim 1, notes Figure 1, Lehmen invention teaches a method of controlling a two-stroke internal combustion engine [para. 0037 discloses two stroke cycle may be used in some examples], comprising: selecting one set of two or more sets of engine parameter inputs [para. 0033-0034 discloses the measurements of the plurality of engine parameter inputs] para. 0035]; utilizing the determined engine output parameter to control one or more engine operations [Figure 3 and para. 0029]; and re-selecting one set of two or more sets of engine parameter inputs Figure 3 illustrates an example routine 300 which would have been considered to be obvious as equivalent to re-selecting and receiving the engine parameter inputs]; and utilizing the reselected output parameters to adjust one or more engine operations [Figure 3 and para. 0029]; wherein each set of engine parameter inputs includes a direct measurement of crankcase pressure and engine speed [para. 0023 and para. 0033-0034] and optionally one or more of barometric pressure, exhaust valve position, air temperature, engine coolant temperature, exhaust temperature, boost pressure, crankshaft position and direction of rotation, humidity, fuel pressure, fuel temperature, detonation sensor level, exhaust oxygen content, and throttle valve angle [Figures 1, 3 and para. 0027, 0031-0035].
Regarding claim 2, as discussed in claim 1, Lehmen invention teaches the same engine parameter inputs are reselected [Figure 3].
Regarding claim 3, as discussed in claim 1 [Figure 3].
Regarding claim 4, see Figures 3.
Regarding claims 5-6, see discussion in claim 1, para. 0031 teaches moderate throttle opening which includes throttle valve angle and throttle valve positions [para. 0031 teaches moderate throttle opening which.
Regarding claim 6-7, see discussion in claim 1.
Regarding claims 8-14, see discussion in claim 1.  
Regarding claim 15, as discussed in claim 1, notes para. 0063 and 0074 which discloses the calculation for an engine output parameter.
Regarding claims 16-22, see the explanations of claims 6-14.
9.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Arguments
10.	Applicant's amendment filed on June 9, 2022 have been fully considered but it is not persuasive.  The Applicants have amended claims; however, the claims are remaining the indefinite limitations as above discussions and as far as understanding, the new amended claims have been rejected as above discussions.
Therefore, the modification of claims is not persuasive by the new Reference.  
Claims 1-22 continue to be rejected as set forth above.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
August 22, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        August 24, 2022